DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 7 December 2020 is acknowledged.  Claims 1, 2, 5, 12, 13, and 16 have been amended.  Claims 1-18 are pending.  Claims 8-11 remain withdrawn from consideration.
Examiner notes that the claim recitation filed 7 December 2020 does not properly identify amendments by underlining added subject matter, and striking or bracketing deleted subject matter from the immediately-preceding claim recitation.  For example, claim 12 as recited in the response filed 23 June 2020 reads, “wherein the material forming the organic encapsulation layer comprises.”  However, the instant claim 12 as recited in the response filed 7 December 2020 reads, “wherein material of the organic encapsulation layer comprises 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10 July 2018. It is noted, however, that applicant has not CN 201810749501.8 application as required by 37 CFR 1.55.

Specification
The amendments to the title were received on 7 December 2020.  These amendments to the title are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 17 recite the limitation, “the inorganic encapsulation layer.”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation refers to the first inorganic encapsulation layer of the second inorganic encapsulation layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kachatryan et al. (US Patent Application Publication 2016/0111683, hereinafter Kachatryan ‘683) in view of Qian et al. (US Patent Application Publication 2020/0321554, hereinafter Qian ‘554) and Xu et al. (US Patent Application Publication 2012/0022181, hereinafter Xu ‘181) of record.
With respect to claim 1, Kachatryan ‘683 teaches (FIG. 4) an organic light emitting diode (OLED) display panel substantially as claimed, comprising:
a substrate (100) ([0059]);
a thin film transistor layer (TFT) prepared on the substrate (100) ([0061]);
an OLED emissive layer (200) prepared on the thin film transistor layer (TFT) ([0059]); and
a thin film encapsulation layer (400) prepared on the OLED emissive layer (200) and used to encapsulate the OLED emissive layer ([0076]).
Thus, Kachatryan ‘683 is shown to teach all the features of the claim with the exception of:

wherein material of the organic encapsulation layer comprises a methyl methacrylate-N-isopropyl acrylamide copolymer, the organic encapsulation layer is disposed on a surface of the first inorganic encapsulation layer, and the second inorganic encapsulation layer is disposed on the organic encapsulation layer, and the organic encapsulation layer has a uniform thickness.
However, Qian ‘554 teaches (FIG. 2B) a thin film encapsulation layer (10) including a first inorganic encapsulation layer (11), an organic encapsulation layer (31) laminated on the first inorganic encapsulation layer, and a second inorganic encapsulation layer (12) disposed on the organic encapsulation layer, the organic encapsulation layer having a uniform thickness ([0049]) to ensure that encapsulated elements will not be damaged by moisture and oxygen ([0049]).
Further, Xu ‘181 a copolymer that may comprise methyl methacrylate and N-isopropyl acrylamide to form a methyl methacrylate-N-isopropyl acrylamide copolymer as an art-recognized material for the intended use as an encapsulant ([0041]).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.  Kachatryan ‘683 teaches that the thin film encapsulation layer (400) is formed to include an organic film and an inorganic film that are alternately stacked ([0076]).  Kachatryan ‘683 is silent to the material of the organic encapsulation layer.  One of ordinary skill in the art could 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the thin film encapsulation layer of Kachatryan ‘683 including a first inorganic encapsulation layer, a second inorganic encapsulation layer, and an organic encapsulation layer laminated therein, the organic encapsulation layer is disposed on a surface of the first inorganic encapsulation layer, and the second inorganic encapsulation layer is disposed on the organic encapsulation layer, and the organic encapsulation layer has a uniform thickness as taught by Qian ‘554 to ensure that encapsulated elements will not be damaged by moisture and oxygen; and to have formed material of the organic encapsulation layer of Kachatryan ‘683 comprising a methyl methacrylate-N-isopropyl acrylamide copolymer as taught by Xu ‘181 as an art-recognized material for the intended use as an encapsulant.

With respect to claims 2 and 13, Kachatryan ‘683 teaches wherein the methyl methacrylate-N-isopropyl acrylamide copolymer is formed by subjecting a mixed solution of methyl methacrylate, N-isopropyl acrylamide, and a photopolymerization initiator to light irradiation ([0076]).
Examiner notes that the mixed solution is the intermediate product that is subjected to the light irradiation, and is not the final product described in claim 1.  The expression, “is formed by subjecting a mixed solution of methyl methacrylate, N-In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
With respect to claims 3 and 14, Kachatryan ‘683 teaches wherein the methyl methacrylate, the N-isopropyl acrylamide, and the photopolymerization initiator are mixed in a predetermined ratio to form the mixed solution ([0076]).
Examiner notes that the mixed solution is the intermediate product that is subjected to the light irradiation as described in claim 2, and is not the final product described in claim 1.  Accordingly, the expression, “wherein the methyl methacrylate, the N-isopropyl acrylamide, and the photopolymerization initiator are mixed in a predetermined ratio to form the mixed solution,” is taken to be a product-by-process limitation and is given limited patentable weight.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
With respect to claims 4 and 15, Kachatryan ‘683 teaches wherein a mass concentration of the N-isopropyl acrylamide in the mixed solution ranges from 0.05%-20% ([0076]).
Examiner notes that the mixed solution is the intermediate product that is subjected to the light irradiation as described in claim 2, and is not the final product described in claim 1.  Accordingly, the expression, “wherein a mass concentration of the N-isopropyl acrylamide in the mixed solution ranges from 0.05%-20%,” is taken to be a product-by-process limitation and is given limited patentable weight.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.

With respect to claims 5-7 and 16-18, Kachatryan ‘683, Qian ‘544, and Xu ‘181 teach the device as described in claim 1 above, but primary reference Kachatryan ‘683 does not explicitly teach the additional limitations wherein the methyl methacrylate-N-isopropyl acrylamide copolymer has a hydrophilic end and a hydrophobic end; wherein the methyl methacrylate-N-isopropyl acrylamide copolymer is distributed in such a manner that the hydrophilic end is adjacent to the inorganic encapsulation layer and the hydrophobic end is away from the inorganic encapsulation layer; and wherein the 
However, Xu ‘181 a copolymer that may comprise methyl methacrylate and N-isopropyl acrylamide to form a methyl methacrylate-N-isopropyl acrylamide copolymer as an art-recognized material for the intended use as an encapsulant ([0041]).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.  Kachatryan ‘683 teaches that the thin film encapsulation layer (400) is formed to include an organic film and an inorganic film that are alternately stacked ([0076]).  Kachatryan ‘683 is silent to the material of the organic encapsulation layer.  One of ordinary skill in the art could apply the methyl methacrylate-N-isopropyl acrylamide copolymer of Xu ‘181 to the organic film of Kachatryan ‘683 with a reasonable expectation of success for the intended use as an encapsulant.  A copolymer of methyl methacrylate and N-isopropyl acrylamide inherently would inherently have the qualities of a hydrophilic end and a hydrophobic end, and be distributed in such a manner that the hydrophilic end is adjacent to the inorganic encapsulation layer and the hydrophobic end is away from the inorganic encapsulation layer when said copolymer of methyl methacrylate and N-isopropyl acrylamide is deposited on the inorganic encapsulation layer of Kachatryan ‘683.  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  In this case, the copolymer of methyl methacrylate and N-isopropyl acrylamide of Xu ‘181 would inherently have the property of a hydrophilic end and a hydrophobic end, and be distributed in such a manner that the hydrophilic end is adjacent to the inorganic encapsulation layer and the hydrophobic end is away from the inorganic encapsulation layer because the mixture of methyl methacrylate and N-isopropyl acrylamide is the same material as disclosed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the methyl methacrylate-N-isopropyl acrylamide copolymer of Kachatryan ‘683, Qian ‘544, and Xu ‘181 having a hydrophilic end and a hydrophobic end; wherein the methyl methacrylate-N-isopropyl acrylamide copolymer is distributed in such a manner that the hydrophilic end is adjacent to the inorganic encapsulation layer and the hydrophobic end is away from the inorganic encapsulation layer; and wherein the methyl methacrylate-N-isopropyl acrylamide copolymer is a copolymer formed by poly (methyl methacrylate) and poly (N-isopropyl acrylamide) as taught by Xu ‘181 as an art-recognized material for the intended use as an encapsulant, and because these are inherent properties of the material when deposited on an inorganic encapsulation layer.

With respect to claim 12, Kachatryan ‘683 teaches (FIG. 4) an organic light emitting diode (OLED) display panel substantially as claimed, comprising:
a substrate (100) ([0059]);
a thin film transistor layer (TFT) prepared on the substrate (100) ([0061]);
an OLED emissive layer (200) prepared on the thin film transistor layer (TFT) ([0059]); and
a thin film encapsulation layer (400) prepared on the OLED emissive layer (200) and used to encapsulate the OLED emissive layer ([0076]).
Thus, Kachatryan ‘683 is shown to teach all the features of the claim with the exception of:
the thin film encapsulation layer including a laminated disposing of a first inorganic encapsulation layer, a second inorganic encapsulation layer, and an organic encapsulation layer;
wherein material of the organic encapsulation layer comprises a methyl methacrylate-N-isopropyl acrylamide copolymer, the organic encapsulation layer is disposed on a surface of the first inorganic encapsulation layer, and the second inorganic encapsulation layer is disposed on the organic encapsulation layer.
However, Qian ‘554 teaches (FIG. 2B) a thin film encapsulation layer (10) including a first inorganic encapsulation layer (11), an organic encapsulation layer (31) laminated on the first inorganic encapsulation layer, and a second inorganic encapsulation layer (12) disposed on the organic encapsulation layer, the organic encapsulation layer having a uniform thickness ([0049]) to ensure that encapsulated elements will not be damaged by moisture and oxygen ([0049]).
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.  Kachatryan ‘683 teaches that the thin film encapsulation layer (400) is formed to include an organic film and an inorganic film that are alternately stacked ([0076]).  Kachatryan ‘683 is silent to the material of the organic encapsulation layer.  One of ordinary skill in the art could apply the methyl methacrylate-N-isopropyl acrylamide copolymer of Xu ‘181 to the organic film of Kachatryan ‘683 with a reasonable expectation of success for the intended use as an encapsulant.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the thin film encapsulation layer of Kachatryan ‘683 including a laminated disposing of a first inorganic encapsulation layer, a second inorganic encapsulation layer, and an organic encapsulation layer, the organic encapsulation layer is disposed on a surface of the first inorganic encapsulation layer, and the second inorganic encapsulation layer is disposed on the organic encapsulation layer as taught by Qian ‘554 to ensure that encapsulated elements will not be damaged by moisture and oxygen; and to have formed material of the organic encapsulation layer of Kachatryan ‘683 comprising a methyl methacrylate-N-isopropyl acrylamide copolymer as taught by Xu ‘181 as an art-recognized material for the intended use as an encapsulant.

Response to Arguments
Applicant’s amendments to the title are sufficient to overcome the objection to the title made in the non-final rejection filed 6 October 2020.  The objection to the title has been withdrawn.
Applicant’s amendments to claims 1 and 12 are sufficient to overcome the objections to claims 1 and 12 made in the non-final rejection filed 6 October 2020.  The objections to claims 1 and 12 have been withdrawn.
Applicant’s amendments to claims 1 and 12 are sufficient to overcome the prior 35 U.S.C. 112(b) rejection of claims 1-7 and 12-18 made in the non-final rejection filed 6 October 2020.  The prior 35 U.S.C. 112(b) rejection of claims 1-7 and 12-18 has been withdrawn.
Applicant’s arguments with respect to amended claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893